Title: From James Madison to James Monroe, 11 July 1786
From: Madison, James
To: Monroe, James


Dear Sir
Philada. July 11. 1786.
I reached this yesterday afternoon, not without sensible effects of the extreme heat of the four last days of my journey. A little repose will I hope soon refit both me & my horses for prosecuting it towards N. York. Before I set out however I wish to know from you, for I have forgotten, the precise sum which you have paid to Taylor, with the residue of the debt & the time at which it is to be paid. I wish this because some arrangements here will depend on it. When I left Virga. I expected that some little funds, which I had been preparing here, would by this time have been productive, and have enabled me to replace immediately & without further trouble, the advances you have made on my behalf, as well as to have deposited with you my share of the remaining debt. I am so far disappointed in this expectation, that I find it will be 30 or 40 days from this date before I can command the money. If any claims of Taylor however or your own situation, should require an earlier remittance, it will perhaps be in my power to effect an anticipation. Let me know also whether it will be out of your power as your last letter intimated, to make a trip up the North River, and whether you have recd. any further lig[hts] relative to things in that quarter. I have not changed either my opinions or my inclination with regard to an extension of our plans there. The only circumstance which creates difficulty with me is the precariousness at this moment of converting other property into the means of realizing my wishes on the Mohawk. I should think the little interest I have on the Western waters of Virga. in particular well disposed of in an exchange for one on the Eastern waters of N. Y. But I find a difficulty much greater than I expected in accomplishing the first step towards such a conversion, not such however as to make me think it a superfluous step to explore the new situation in case it should have your sanction. I shall wait an answer from you before I leave this. The delay would not be inconvenient if myself & horses were both fresh, as I have business here of my own & [still] of other people, sufficient to employ me for a still longer space. I remain Dr Sir Yr. affecte. friend
Js. Madison Jr
